   
  

CAp
or he

Sosedh Maldenncda- Pass wqQe~ seal WED.
Case & 5 80-CU eH oy 243-S LP i

j f- Vo ncrble S uzcranne ly; Loh etl.

Senay (=02. Fhe Kagad Wt PLen/ Le fer ;
| Lalit Lam Being 150lbec! ret bhe.
Fehecttl. fulrech abled Center FE WEA Rac!

| Aheve MO $PCEECSS to iA Computer, Phone,
| tema; l on Libaey do (esponed. to the.

| (oimtiprazicds. bast Keguesd, Tam Asking

| Foe at wast Boday echensian bo te.

| Dead of Apeit ay“ dofo0 i Hopes

| Tam atlased aceess to use things “Ey
Need inorder to properly Ansuser ther
; reguvest

Hin kK Soul:
